



EXHIBIT 10.1
LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (as amended, restated, modified or otherwise
supplemented from time to time, this “Agreement”) dated as of September 27, 2017
(the “Effective Date”), between SILICON VALLEY BANK, a California corporation
(“Bank”), and HARMONIC INC., a Delaware corporation (“Borrower”), provides the
terms on which Bank shall lend to Borrower and Borrower shall repay Bank. The
parties agree as follows:
1    ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP (except in the
case of unaudited financial statements, for the absence of footnotes and subject
to year-end audit adjustments); provided that if at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either Borrower or Bank shall so request, Borrower and
Bank shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided,
further, that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b)
Borrower shall provide Bank financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  In addition, any obligations of a
Person under a lease (whether existing now or entered into in the future) that
is not (or would not be) a capital lease obligation under GAAP as in effect as
of the date of this Agreement shall not be treated as a capital lease obligation
solely as a result of the adoption of changes in GAAP). Notwithstanding the
foregoing, except as otherwise provided in this Agreement, all financial
calculations shall be computed with respect to Borrower only, and not on a
consolidated basis. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13. All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein.
2    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.2    Revolving Line.
(a)    Availability. Subject to the terms and conditions of this Agreement and
to deduction of Reserves, Bank shall make Advances not exceeding the
Availability Amount. Amounts borrowed under the Revolving Line may be repaid
and, prior to the Revolving Line Maturity Date, reborrowed, subject to the
applicable terms and conditions precedent herein.
(b)    Termination; Repayment. The Revolving Line terminates on the Revolving
Line Maturity Date, when the principal amount of all Advances, the accrued and
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.
2.3    Letters of Credit Sublimit.
(a)    As part of the Revolving Line, Bank shall issue or have issued Letters of
Credit denominated in Dollars or a Foreign Currency for Borrower’s account. The
aggregate Dollar Equivalent amount utilized for the issuance of Letters of
Credit shall at all times reduce the amount otherwise available for Advances
under the Revolving Line. The aggregate Dollar Equivalent of the face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) may not exceed (i) the lesser of (A)
the Revolving Line or (B) the Borrowing Base, minus (ii) the sum of all
outstanding principal amounts of any Advances.




--------------------------------------------------------------------------------





(b)    If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to at least one hundred five percent (105.0%) for Letters of Credit
denominated in Dollars or at least one hundred ten percent (110.0%) for Letters
of Credit denominated in a Foreign Currency, in each case of the aggregate
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or estimated by Bank to become due in connection
therewith, to secure all of the Obligations relating to such Letters of Credit.
All Letters of Credit shall be in form and substance reasonably acceptable to
Bank in its sole discretion and shall be subject to the terms and conditions of
Bank’s standard Application and Letter of Credit Agreement (the “Letter of
Credit Application”). Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request. Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guaranteed by Bank and opened for Borrower’s account or
by Bank’s interpretations of any Letter of Credit issued by Bank for Borrower’s
account, and Borrower understands and agrees that Bank shall not be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto.
(c)    The obligation of Borrower to immediately reimburse Bank for drawings
made under Letters of Credit shall be absolute, unconditional, and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
such Letters of Credit, and the Letter of Credit Application.
(d)    Borrower may request that Bank issue a Letter of Credit payable in a
Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrower of the Dollar
Equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges).
(e)    To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to a percentage (which percentage shall be determined by Bank in
its sole discretion) of the face amount of such Letter of Credit. The amount of
the Letter of Credit Reserve may be adjusted by Bank from time to time to
account for fluctuations in the exchange rate. The availability of funds under
the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.
2.4    Overadvances. Except as otherwise provided in Section 2.2(a), if, at any
time, the sum, without duplication, of (a) the outstanding principal amount of
any Advances, plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) exceeds the lesser of either the Revolving Line or the Borrowing Base,
Borrower shall immediately pay to Bank in cash the amount of such excess (such
excess, the “Overadvance”); provided, however, that Borrower shall have three
(3) Business Days to repay any Overadvance arising solely as a result of Bank’s
reduction of the Borrowing Base percentage in accordance with the terms set
forth in the definition of “Borrowing Base” in Section 13.1. Without limiting
Borrower’s obligation to repay Bank any Overadvance, Borrower agrees to pay Bank
interest on the outstanding amount of any Overadvance, on demand, at a per annum
rate equal to the rate that is otherwise applicable to Advances plus five
percent (5.0%).
2.5    Payment of Interest on the Credit Extensions.
(a)    Interest; Payment. Each Advance shall bear interest on the outstanding
principal amount thereof from the date when made, continued or converted until
paid in full at a rate per annum equal to (i) for Prime Rate Advances, the
greater of (A) zero percent (0.0%) and (B) the Prime Rate plus the applicable
Prime Rate Margin, and (ii) for LIBOR Advances, the LIBOR Rate plus the
applicable LIBOR Rate Margin. On and after the expiration of any Interest Period
applicable to any LIBOR Advance outstanding on the date of occurrence of an
Event of Default or acceleration of the Obligations, the amount of such LIBOR
Advance shall, during the continuance of such Event of Default or after
acceleration, bear interest at a rate per annum equal to the Prime Rate plus
five percent (5.0%). Pursuant to the terms hereof, interest on each Advance
shall be paid in arrears on each Interest Payment Date. Accrued and unpaid
interest shall also be paid on the date of any prepayment of any Advance
pursuant to this Agreement for the


2



--------------------------------------------------------------------------------





portion of any Advance so prepaid and upon payment (including prepayment) in
full thereof. All accrued but unpaid interest on the Advances shall be due and
payable on the Revolving Line Maturity Date.
(b)    Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change. The Prime Rate Margin
applicable to Prime Rate Advances shall be determined on the basis of Borrower’s
most recent monthly Liquidity, as reported to Bank in the most recent Compliance
Certificate and financial statements provided pursuant to Section 6.2, and such
Prime Rate Margin shall be adjusted promptly upon receipt of such Compliance
Certificate and financial statements.
(c)    LIBOR Advances. The interest rate applicable to each LIBOR Advance shall
be determined in accordance with Section 3.6(a) hereunder. Subject to Sections
3.5 and 3.6, such rate shall apply during the entire Interest Period applicable
to such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance. The LIBOR Rate Margin
applicable to LIBOR Advances shall be determined on the basis of Borrower’s most
recent monthly Liquidity, as reported to Bank in the most recent Compliance
Certificate and financial statements provided pursuant to Section 6.2(d) and
(e), and such LIBOR Rate Margin shall be adjusted promptly upon receipt of such
Compliance Certificate and financial statements.
(d)    Computation of Interest. Any interest hereunder will accrue from day to
day and is calculated on the basis of the actual number of days elapsed and a
year of 360 days. In computing interest on any Credit Extension, the date of the
making of such Credit Extension shall be included and the date of payment shall
be excluded.
(e)    Default Rate. Upon the occurrence and during the continuance of an Event
of Default, Obligations shall bear interest at a rate per annum which is five
percent (5.0%) above the rate that would otherwise be applicable thereto (the
“Default Rate”). Payment or acceptance of the increased interest provided in
this Section 2.5(e) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Bank.
2.6    Fees. Borrower shall pay (or has paid in the case of subsection (a)
below) to Bank:
(a)    Commitment Fee. A nonrefundable commitment fee of Thirty Seven Thousand
Five Hundred Dollars ($37,500.00) was fully earned on September 15, 2017 and was
paid to Bank on September 17, 2017.
(b)    Anniversary Fee. A fully earned, nonrefundable anniversary fee of Thirty
Seven Thousand Five Hundred Dollars ($37,500.00) (the “Anniversary Fee”) is
earned as of the Effective Date and is due and payable on the earliest to occur
of (i) the one (1) year anniversary of the Effective Date, (ii) the termination
of this Agreement, or (iii) the occurrence of an Event of Default;
(c)    Letter of Credit Fee. Bank’s customary fees and expenses for the issuance
or renewal of Letters of Credit upon the issuance of such Letter of Credit, each
anniversary of the issuance during the term of such Letter of Credit, and upon
the renewal of such Letter of Credit by Bank;
(d)    Termination Fee. Upon termination of this Agreement or the termination of
the Revolving Line for any reason prior to the Revolving Line Maturity Date, in
addition to the payment of any other amounts then-owing, a termination fee in an
amount equal to one percent (1.0%) of the Revolving Line (the “Termination
Fee”). Notwithstanding the foregoing, Bank agrees to waive the Termination Fee
if the credit facility hereunder is replaced with a new facility from Bank or a
Bank Affiliate. For clarity, there will be no Termination Fee for a termination
in connection with the Revolving Line Maturity Date being accelerated pursuant
to Section 6.9(b)(i) or 6.9(b)(ii).
(e)    Unused Revolving Line Facility Fee. Payable quarterly in arrears on the
last day of each quarter occurring prior to the Revolving Line Maturity Date,
and on the Revolving Line Maturity Date, a fee (the “Unused Revolving Line
Facility Fee”) in an amount equal to four-tenths of one percent (0.40%) per
annum of the average daily unused portion of the Revolving Line, as determined
by Bank, computed on the basis of a year with the applicable number of days as
set forth in Section 2.5(d). The unused portion of the Revolving Line, for
purposes of


3



--------------------------------------------------------------------------------





this calculation, shall be calculated on a calendar quarter basis and shall
equal the difference between (i) the Revolving Line, and (ii) the average for
the period of the daily closing balance of the Revolving Line outstanding plus
the sum of the aggregate amount of outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve); and
(f)    Bank Expenses. All Bank Expenses (including reasonable and documented
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due (or, if no
stated due date, upon demand by Bank).
Unless otherwise provided in this Agreement or in a separate writing by Bank,
Borrower shall not be entitled to any credit, rebate, or repayment of any fees
earned by Bank pursuant to this Agreement notwithstanding any termination of
this Agreement or the suspension or termination of Bank’s obligation to make
loans and advances hereunder. Bank may deduct amounts owing by Borrower under
the clauses of this Section 2.6 pursuant to the terms of Section 2.7(c). Bank
shall provide Borrower written notice of deductions made from the Designated
Deposit Account pursuant to the terms of the clauses of this Section 2.6.
2.7    Payments; Application of Payments; Debit of Accounts.
(a)    All payments to be made by Borrower under any Loan Document shall be made
in immediately available funds in Dollars, without setoff or counterclaim,
before 12:00 p.m. Pacific time on the date when due. Payments of principal
and/or interest received after 12:00 p.m. Pacific time are considered received
at the opening of business on the next Business Day. When a payment is due on a
day that is not a Business Day, the payment shall be due the next Business Day,
and additional fees or interest, as applicable, shall continue to accrue until
paid.
(b)    Bank has the exclusive right to determine the order and manner in which
all payments with respect to the Obligations may be applied. Borrower shall have
no right to specify the order or the accounts to which Bank shall allocate or
apply any payments required to be made by Borrower to Bank or otherwise received
by Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.
(c)    Bank may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due. These debits shall not constitute a
set-off.
2.8    Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all Taxes,
other than Excluded Taxes. Specifically, however, if at any time any
Governmental Authority, applicable law, regulation or international agreement
requires Borrower to make any withholding or deduction from any such payment or
other sum payable hereunder to Bank (other than with respect to Excluded Taxes),
Borrower hereby covenants and agrees that the amount due from Borrower with
respect to such payment or other sum payable hereunder will be increased to the
extent necessary to ensure that, after the making of such required withholding
or deduction of Taxes, Bank receives a net sum equal to the sum which it would
have received had no withholding or deduction been required, and Borrower shall
pay the full amount withheld or deducted to the relevant Governmental Authority.
Borrower will, upon request, furnish Bank with proof reasonably satisfactory to
Bank indicating that Borrower has made such withholding payment; provided,
however, that Borrower need not make any withholding payment if the amount or
validity of such withholding payment is contested in good faith by appropriate
and timely proceedings and as to which payment in full is bonded or reserved
against by Borrower. The agreements and obligations of Borrower contained in
this Section 2.8 shall survive the termination of this Agreement.
2.9    Tax Forms.  Bank and each of its successors and assigns shall deliver to
Borrower at such times as are reasonably requested by Borrower, such properly
completed and executed tax documentation prescribed by law (including FATCA), or
reasonably requested by Borrower to establish such recipient’s status for
withholding tax purposes or allow Borrower to make payments hereunder without
withholding for any taxes (or otherwise at a reduced rate of withholding),
including without limitation, Forms W-9, W-8BEN-E, W-8BEN, W-8IMY, or W-8EXP, as
applicable.  Each such Person shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to Borrower updated or other appropriate


4



--------------------------------------------------------------------------------





documentation or promptly notify Borrower of its inability to do so.  The
obligations of Bank contained in this Section 2.9 shall survive the termination
of this Agreement. Any costs and expenses incurred by Bank in connection with
this Section 2.9 shall constitute Bank Expenses.
3    CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:
(a)    duly executed signatures to the Loan Documents;
(b)    (i) the Operating Documents and long-form good standing certificates of
Borrower certified by the Secretary of State of Delaware and (ii) a certificate
of good standing/foreign qualification from the State of California, each as of
a date no earlier than thirty (30) days prior to the Effective Date;
(c)    a secretary’s certificate of Borrower with respect to such Borrower’s
Operating Documents as in effect on the Effective Date, incumbency, specimen
signatures and Borrowing Resolutions authorizing the execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
(d)    certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;
(e)    the Perfection Certificate of Borrower, together with the duly executed
signature thereto;
(f)    with respect to the initial Advance, a completed Borrowing Base Report
(and any schedules related thereto and including any other information requested
by Bank with respect to Borrower’s Accounts); and
(g)    payment of the fees and Bank Expenses then due and invoiced by Bank to
Borrower as specified in Section 2.6 hereof.
3.2    Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(a)    timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;
(b)    the representations and warranties in this Agreement shall be true and
correct in all material respects on the date of the proposed Credit Extension
and on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true and correct in all material
respects as of such date, and no Event of Default shall have occurred and be
continuing or result from the Credit Extension. Each Credit Extension is
Borrower’s representation and warranty that the representations and warranties
in this Agreement remain true and correct in all material respects on such date;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true and correct in all material respects as of such date; and
(c)    Bank determines to its satisfaction that there has not been any material
impairment in the general affairs, management, results of operation, financial
condition or the prospect of repayment of the Obligations.


5



--------------------------------------------------------------------------------





3.3    Covenant to Deliver. Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
3.4    Procedures for Borrowing.
(a)    Subject to the prior satisfaction of all other applicable conditions to
the making of an Advance set forth in Section 3.1 and Section 3.2 of this
Agreement, an Advance shall be made upon Borrower’s (via an individual duly
authorized by an Administrator) irrevocable written notice delivered to Bank in
the form of a Notice of Borrowing or without instructions if any Advances is
necessary to meet Obligations which have become due. The Notice of Borrowing
shall be made by Borrower through Bank’s online banking program, provided,
however, if Borrower is not utilizing Bank’s online banking program, then such
Notice of Borrowing shall be in the form attached hereto as Exhibit C and shall
be executed by an Authorized Signer. Bank shall have received satisfactory
evidence that the Board has approved that such Authorized Signer may provide
such notices and request Advances. The Notice of Borrowing must be received by
Bank prior to 12:00 p.m. Pacific time, (i) at least three (3) Business Days
prior to the requested Funding Date, in the case of any LIBOR Advance, and (ii)
on the requested Funding Date, in the case of a Prime Rate Advance, specifying:
(1) the amount of the Advance; (2) the requested Funding Date; (3) whether the
Advance is to be comprised of LIBOR Advances or Prime Rate Advances, provided
that LIBOR Advances shall only be available when a Streamline Period is in
effect; and (4) the duration of the Interest Period applicable to any such LIBOR
Advances included in such notice; provided that if the Notice of Borrowing shall
fail to specify the duration of the Interest Period for any Advance comprised of
LIBOR Advances, such Interest Period shall be one (1) month. Notwithstanding any
terms in this Agreement to the contrary, each LIBOR Advance shall not be less
than One Million Dollars ($1,000,000.00) and shall be in a multiple of One
Hundred Thousand Dollars ($100,000.00). In addition to such Notice of Borrowing,
Borrower must promptly deliver to Bank by electronic mail or through Bank’s
online banking program (i) if Borrower has not delivered a Compliance
Certificate to Bank within the period commencing on the date that is thirty (30)
days prior to the date on which Borrower delivers the Notice of Borrowing to
Bank, a duly completed Compliance Certificate signed by a Responsible Officer
and otherwise in the form required pursuant to Section 6.2(e), (ii) if Borrower
has not delivered a Borrowing Base Report to Bank within the period commencing
on the date that is thirty (30) days prior to the date on which Borrower
delivers the Notice of Borrowing to Bank, a Borrowing Base Report (and any
schedules related thereto and including any other information requested by Bank
with respect to Borrower’s Accounts), and (iii) such other reports and
information, including without limitation, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its
reasonable discretion.
(b)    On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account and, subsequently, shall transfer such proceeds by
wire transfer to such other account as Borrower may instruct in the Notice of
Borrowing. No Advances shall be deemed made to Borrower, and no interest shall
accrue on any such Advance, until the related funds have been deposited in the
applicable Designated Deposit Account.
3.5    Conversion and Continuation Elections.
(a)    So long as (i) no Event of Default exists; (ii) Borrower shall not have
sent any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Advances, Borrower may, upon irrevocable
written notice to Bank:
(1)    elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances(provided that Borrower may only elect to convert Advances consisting of
Prime Rate Advances into LIBOR Advances at times when a Streamline Period is in
effect);
(2)    elect to continue on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date (provided that Borrower may only elect to
continue Advances consisting of LIBOR Advances at times when a Streamline Period
is in effect); or


6



--------------------------------------------------------------------------------





(3)    elect to convert on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date into Prime Rate Advances.
(b)    Borrower shall deliver a Notice of Conversion/Continuation by electronic
mail via Bank’s online banking program to be received by Bank prior to 12:00
p.m. Pacific time (i) at least three (3) Business Days in advance of the
Conversion Date or Continuation Date, if any Advances are to be converted into
or continued as LIBOR Advances; and (ii) on the Conversion Date, if any Advances
are to be converted into Prime Rate Advances, in each case specifying the:
(1)    proposed Conversion Date or Continuation Date;
(2)    aggregate amount of the Advances to be converted or continued;
(3)    nature of the proposed conversion or continuation; and
(4)    if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.
(c)    If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected to convert such
LIBOR Advances into Prime Rate Advances.
(d)    Any LIBOR Advances shall (i) convert into Prime Rate Advances in the
event that Streamline Period ceases to be in effect and (ii) at Bank’s option,
convert into Prime Rate Advances in the event that (A) an Event of Default
exists, or (B) (1) the aggregate principal amount of the Prime Rate Advances
which have been previously converted to LIBOR Advances, or the aggregate
principal amount of existing LIBOR Advances continued, as the case may be, at
the beginning of an Interest Period, plus (2) the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve), shall at any time during such Interest Period exceed
the lesser of the Revolving Line or the Borrowing Base. Borrower agrees to pay
Bank, upon demand by Bank (or Bank may, at its option, debit the Designated
Deposit Account or any other account Borrower maintains with Bank) any amounts
required to compensate Bank for any loss (including loss of anticipated
profits), cost, or expense incurred by Bank as set forth in Section 3.6(c), as a
result of the conversion of LIBOR Advances to Prime Rate Advances pursuant to
this Section 3.5(d).
(e)    Notwithstanding anything to the contrary contained herein, Bank shall not
be required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.
3.6    Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:
(a)    Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.
(b)    Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such LIBOR Advance on the basis provided for in
the definition of LIBOR, Bank shall on such date give notice (by facsimile or by


7



--------------------------------------------------------------------------------





telephone confirmed in writing) to Borrower of such determination, whereupon (i)
no Advances may be made as, or converted to, LIBOR Advances until such time as
Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to LIBOR Advances in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.
(c)    Compensation for Breakage or Non-Commencement of Interest Periods. If (i)
for any reason, other than a default by Bank or any failure of Bank to fund
LIBOR Advances due to impracticability or illegality under Sections 3.7(c) and
3.7(d) of this Agreement, a borrowing or a conversion to or continuation of any
LIBOR Advance does not occur on a date specified in a Notice of Borrowing or a
Notice of Conversion/Continuation, as the case may be, or (ii) any complete or
partial principal payment or reduction of a LIBOR Advance, or any conversion of
any LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, Borrower shall compensate Bank,
upon written request by Bank, for all losses and expenses incurred by Bank in an
amount equal to the excess, if any, of:
(A)    the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from (y)
the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, to (z) in the case of a failure to
borrow, convert or continue as provided in clause (i) above, the last day of the
Interest Period that would have commenced on the date of such borrowing,
conversion or continuing but for such failure, and in the case of a payment,
reduction or conversion prior to the last day of an Interest Period applicable
to a LIBOR Advance as provided in clause (ii) above, the last day of such
Interest Period, in each case at the applicable rate of interest or other return
for such LIBOR Advance(s) provided for herein (excluding, however, the LIBOR
Rate Margin included therein, if any), over
(B)    the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, for a period equal to the remaining
period of such applicable Interest Period provided in clause (A) above.
Bank’s request shall set forth in reasonable detail the manner and method of
computing such compensation and such determination as to such compensation shall
be conclusive absent manifest error.
(d)    Assumptions Concerning Funding of LIBOR Advances. Calculation of all
amounts payable to Bank under this Section 3.6 and under Section 3.7 shall be
made as though Bank had actually funded each relevant LIBOR Advance through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that Bank may fund each of its LIBOR Advances in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.6 and under Section
3.7.
(e)    LIBOR Advances After an Event of Default. Upon the occurrence and during
the continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and (ii)
subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank’s option, be
deemed to be rescinded by Borrower and be deemed a request to convert or
continue Advances referred to therein as Prime Rate Advances.
3.7    Additional Requirements/Provisions Regarding LIBOR Advances.


8



--------------------------------------------------------------------------------





(a)    Borrower shall pay Bank, upon demand by Bank, from time to time such
amounts as Bank may reasonably determine to be necessary to compensate it for
any costs incurred by Bank that Bank reasonably determines are attributable to
its making or maintaining of any amount receivable by Bank hereunder in respect
of any LIBOR Advances relating thereto (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), in each case
resulting from any Regulatory Change which:
(i)    changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes with respect to
Excluded Taxes);
(ii)    imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or
(iii)    imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).
Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth in
reasonable detail the basis and amount of each request by Bank for compensation
under this Section 3.7(a). Determinations and allocations by Bank for purposes
of this Section 3.7(a) of the effect of any Regulatory Change on its costs of
maintaining its obligations to make LIBOR Advances, of making or maintaining
LIBOR Advances, or on amounts receivable by it in respect of LIBOR Advances, and
of the additional amounts required to compensate Bank in respect of any
Additional Costs, shall be conclusive absent manifest error.
(b)    If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within five (5)
days after demand by Bank, Borrower shall pay to Bank such additional amount or
amounts as will compensate Bank for such reduction. A statement of Bank claiming
compensation under this Section 3.7(b) and setting forth in reasonable detail
the basis and the additional amount or amounts to be paid to it hereunder shall
be conclusive absent manifest error.
Notwithstanding anything to the contrary in this Section 3.7, Borrower shall not
be required to compensate Bank pursuant to this Section 3.7(b) for any amounts
incurred more than nine (9) months prior to the date that Bank notifies Borrower
of Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of Borrower arising pursuant to this Section 3.7(b)
shall survive the Revolving Line Maturity Date, the termination of this
Agreement and the repayment of all Obligations.
(c)    If, at any time, Bank, in its sole and absolute discretion, determines
that (i) the amount of LIBOR Advances for periods equal to the corresponding
Interest Periods are not available to Bank in the offshore currency interbank
markets, or (ii) LIBOR does not accurately reflect the cost to Bank of lending
the LIBOR Advances, then Bank shall promptly give notice thereof to Borrower.
Upon the giving of such notice, Bank’s obligation to make the LIBOR Advances
shall terminate; provided, however, LIBOR Advances shall not terminate if Bank
and Borrower agree in writing to a different interest rate applicable to LIBOR
Advances.
(d)    If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, or if the LIBOR Rate
becomes unavailable for any reason, upon demand by


9



--------------------------------------------------------------------------------





Bank, Borrower shall prepay the LIBOR Advances in full with accrued interest
thereon and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.6(c)(ii)). Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 3.6(c)(ii), to (i) rescind such Notice of Borrowing or
Notice of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
to have outstanding Advances converted into or continued as Prime Rate Advances
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.
4    CREATION OF SECURITY INTEREST
4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein. The Collateral may
be subject to Permitted Liens.
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and (y)
if such Letters of Credit are denominated in a Foreign Currency, then at least
one hundred ten percent (110.0%), of the Dollar Equivalent of the face amount of
all such Letters of Credit plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its business judgment), to
secure all of the Obligations relating to such Letters of Credit.
4.2    Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(which Collateral may be subject to Permitted Liens), other than, for a period
of thirty (30) days after the Effective Date, with respect to Borrower’s
accounts with JPMorgan Chase N.A. If Borrower shall acquire a commercial tort
claim with a value in excess of One Million Dollars ($1,000,000.00), Borrower
shall promptly notify Bank in a writing signed by Borrower of the general
details thereof and grant to Bank in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to Bank.
4.3    Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder. Such financing statements may indicate the Collateral as “all assets
of the Debtor” or words of similar effect, or as being of an equal or lesser
scope, or with greater detail, all in Bank’s discretion.
5    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:


10



--------------------------------------------------------------------------------





5.1    Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate” (the “Perfection Certificate”). Borrower represents and warrants to
Bank that, except as may have been updated by a notification to Bank pursuant to
Section 7.2, (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) except as
disclosed in the Perfection Certificate, Borrower (and each of its predecessors)
has not, in the past five (5) years, changed its jurisdiction of formation,
organizational type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificate pertaining
to Borrower and each of its Subsidiaries is true and correct in all material
respects (it being understood and agreed that Borrower may from time to time
update certain information in the Perfection Certificate after the Effective
Date to the extent permitted by one or more specific provisions in this
Agreement). If Borrower is not now a Registered Organization but later becomes
one, Borrower shall promptly notify Bank of such occurrence and provide Bank
with Borrower’s organizational identification number.
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized by Borrower, and do not (i)
conflict with any of Borrower’s organizational documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law, (iii) contravene, conflict with or violate any applicable order, writ,
judgment, injunction, decree, determination or award of any Governmental
Authority by which Borrower or any of its Subsidiaries or any of their property
or assets may be affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority on
the part of Borrower (except such Governmental Approvals which have already been
obtained and are in full force and effect and filings necessary to perfect Liens
granted under the Loan Documents), or (v) conflict with, contravene, constitute
a default or breach under, or result in or permit the termination or
acceleration of, any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which it is a party or by which it is
bound in which the default could reasonably be expected to have a material
adverse effect on Borrower’s business.
5.2    Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith or for which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the terms of Section 6.8(b). The Accounts
are bona fide, existing obligations of the Account Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
permitted pursuant to Section 7.2. None of the components of the Collateral
shall be maintained at locations other than as provided in the Perfection
Certificate or as permitted pursuant to Section 7.2.
All Inventory of Borrower is in all material respects of good and marketable
quality, free from material defects.
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) Intellectual Property licensed to
Borrower. Each Patent which it owns or purports to own and which is material to
Borrower’s business is valid and enforceable, and no part of the Intellectual
Property which Borrower owns or purports to own and which is material to
Borrower’s business has been judged invalid or unenforceable, in whole or in
part. To the best of Borrower’s knowledge, no claim has been made in writing
that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
material adverse effect on Borrower’s business.


11



--------------------------------------------------------------------------------





Except as noted on the Perfection Certificate or as notified to Bank pursuant to
Section 6.10, Borrower is not a party to, nor is it bound by, any Restricted
License.
5.3    Accounts Receivable.
(a)    For each Account with respect to which Advances are requested, on the
date each Advance is requested and made, such Account shall be an Eligible
Account.
(b)    All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts included in any
Borrowing Base Report are and shall be true and correct and all such invoices,
instruments and other documents, and all of Borrower’s Books in respect of such
Eligible Accounts are genuine and in all respects what they purport to be. All
sales and other transactions underlying or giving rise to each Eligible Account
shall comply in all material respects with all applicable laws and governmental
rules and regulations. Borrower has no knowledge of any actual or imminent
Insolvency Proceeding of any Account Debtor whose accounts are Eligible Accounts
in any Borrowing Base Report. To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.
5.4    Litigation. There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing against Borrower or
any of its Subsidiaries involving more than, individually or in the aggregate,
One Million Dollars ($1,000,000.00).
5.5    Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations as of the dates and for the
periods covered thereby. There has not been any material deterioration in
Borrower’s consolidated financial condition since the date of the most recent
financial statements submitted to Bank.
5.6    Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions contemplated by this Agreement; and Borrower is able to
pay its debts (including trade debts) as they mature.
5.7    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than in compliance with
all applicable laws. Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted, except to the
extent that failure to obtain make or file the same would not reasonably be
expected to have a material adverse effect on its business.


5.8    Subsidiaries; Investments. Borrower does not own any stock, partnership,
or other ownership interest or other equity securities except for Permitted
Investments.
5.9    Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower except (a) to the extent such taxes, assessments, deposits or
contributions are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as such


12



--------------------------------------------------------------------------------





reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed Two Hundred Thousand Dollars ($200,000.00).
To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.” Borrower is
unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower in excess of Two Hundred Thousand Dollars ($200,000.00). Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.
5.10    Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital and for general corporate purposes and not
for personal, family, household or agricultural purposes.
5.11    Full Disclosure. No written representation, warranty or other statement
of Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given by Borrower to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
5.12    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
6    AFFIRMATIVE COVENANTS
Borrower shall do all of the following:
6.1    Government Compliance.
(a)    Except as permitted by Section 7.3, maintain its and all its
Subsidiaries’ legal existence and good standing (or its foreign equivalent, if
any) in their respective jurisdictions of formation and maintain qualification
in each jurisdiction in which the failure to so qualify would reasonably be
expected to have a material adverse effect on Borrower’s business or operations.
Borrower shall comply, and have each Subsidiary comply, in all material
respects, with all laws, ordinances and regulations to which it is subject
noncompliance with which could reasonably be expected to have a material adverse
effect on Borrower’s business.
(b)    Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest by Borrower to Bank in the Collateral. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Bank.
6.2    Financial Statements, Reports, Certificates. Provide Bank with the
following:
(a)    within (i) forty-five (45) days after the last day of each calendar
quarter with respect to which there were no Credit Extensions outstanding or
requested during any particular month in such quarter and (ii) thirty (30) days
of the last day of each month in which there were Credit Extensions outstanding
or requested at any time, a Borrowing Base Report (and any schedules related
thereto and including any other information requested by Bank with respect to
Borrower’s Accounts);


13



--------------------------------------------------------------------------------





(b)    within thirty (30) days after the end of each month in which Credit
Extensions were outstanding or requested at any time, (A) monthly accounts
receivable agings, aged by invoice date and (B) monthly accounts payable agings,
aged by invoice date;
(c)    within forty-five (45) days after the end of each calendar quarter with
respect to which there were no Credit Extensions outstanding or requested during
any particular month in such quarter, (A) quarterly accounts receivable agings,
aged by invoice date and (B) quarterly accounts payable agings, aged by invoice
date;
(d)    as soon as available, but no later than forty-five (45) days after the
last day of each calendar quarter, a company prepared (i) consolidated balance
sheet and income statement covering Borrower’s and its Subsidiaries’
consolidated operations for such quarter, (ii) non-GAAP consolidating balance
sheet and income statement covering Borrower’s and its Subsidiaries’
consolidating operations for such quarter and (iii) consolidated cash flow
statement covering Borrower’s and its Subsidiaries’ consolidated operations for
such quarter, in each case certified by a Responsible Officer and in a form
reasonably acceptable to Bank (provided that Bank acknowledges that a copy of
Borrower’s 10-Q for such quarter as filed with the SEC will satisfy the above
requirement with respect to a consolidated balance sheet and income statement)
(the “Quarterly Financial Statements”);
(e)    within (i) forty-five days of the last day of each calendar quarter and
(ii) thirty (30) days after the last day of each month in which there were
Credit Extensions outstanding or requested at any time, a duly completed
Compliance Certificate signed by a Responsible Officer, certifying that as of
the end of such month (or quarter, as applicable), Borrower was in complete
compliance with all of the terms and conditions of this Agreement, and setting
forth calculations showing compliance with the applicable financial covenants
set forth in this Agreement and such other information as Bank may reasonably
request, including, without limitation, a statement that at the end of such
month (or quarter, as applicable), there were no held checks;
(f)    as soon as available, but no later than the earlier to occur of (i)
thirty (30) days after approval by the Board and (ii) sixty (60) days after the
last day of Borrower’s fiscal year, and promptly (but, in any event, within
three (3) Business Days) following any updates or amendments thereto, (A) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month), and (B) annual financial projections (on a quarterly
basis), in each case as approved by the Board, together with any related
business forecasts used in the preparation of such annual financial projections;
(g)    as soon as available, and in any event within one hundred eighty (180)
days following the end of Borrower’s fiscal year, either (i) audited
consolidated financial statements prepared under GAAP, consistently applied, or
(ii) Borrower’s 10-K for such fiscal year as filed with the SEC, in each case
together with an unqualified opinion on the financial statements or provided or
included in Borrower’s 10-K, as applicable, from any “Big Four” accounting firm
or any other independent certified public accounting firm reasonably acceptable
to Bank;
(h)    within five (5) days of filing by Borrower, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, (or any Governmental Authority succeeding to any or all of the functions of
the SEC) or with any national securities exchange, or distributed to its
shareholders (in their capacities as such), as the case may be. Documents
required to be delivered pursuant to the terms hereof (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the internet at Borrower’s website address;
provided, however, Borrower shall promptly notify Bank in writing (which may be
by electronic mail) of the posting of any such documents;
(i)    within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s stockholders or to any holders of
Borrower’s Subordinated Debt (in their capacities as such);
(j)    prompt report of any legal actions pending or threatened in writing
against Borrower or any of its Subsidiaries that could reasonably be expected to
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, One Million Dollars ($1,000,000.00) or more;
and


14



--------------------------------------------------------------------------------





(k)    promptly, from time to time, such other information regarding Borrower or
compliance with the terms of any Loan Documents as reasonably requested by Bank.
6.3    Accounts Receivable.
(a)    Schedules and Documents Relating to Accounts. Borrower shall deliver to
Bank transaction reports and schedules of collections with respect to its
Accounts, as provided in Section 6.2, on Bank’s standard forms; provided,
however, that Borrower’s failure to execute and deliver the same shall not
affect or limit Bank’s Lien and other rights in all of Borrower’s Accounts, nor
shall Bank’s failure to advance or lend against a specific Account affect or
limit Bank’s Lien and other rights therein. If requested by Bank, Borrower shall
furnish Bank with copies (or, at Bank’s request following the occurrence and
during the continuance of an Event of Default, originals) of all contracts,
orders, invoices, and other similar documents, and all shipping instructions,
delivery receipts, bills of lading, and other evidence of delivery, for any
goods the sale or disposition of which gave rise to such Accounts. In addition,
Borrower shall deliver to Bank, on its request, the originals of all
instruments, chattel paper, security agreements, guarantees and other documents
and property evidencing or securing any Accounts, in the same form as received,
with all necessary indorsements, and copies of all credit memos.
(b)    Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts in excess of Five Hundred Thousand Dollars ($500,000.00) in
the aggregate existing at any time. Borrower may forgive (completely or
partially), compromise, or settle any Account for less than payment in full, or
agree to do any of the foregoing so long as (i) Borrower does so in good faith,
in a commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
(A) the total outstanding Advances plus (B) the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve) will not exceed the lesser of the Revolving Line or
the Borrowing Base.
(c)    Collection of Accounts. On January 1, 2018 and all times thereafter,
Borrower shall direct Account Debtors to deliver or transmit at least
eighty-five percent (85.0%) of all proceeds of Accounts into a lockbox account,
or such other “blocked account” as specified by Bank (either such account, the
“Cash Collateral Account”). Whether or not an Event of Default has occurred and
is continuing, Borrower shall immediately deliver all payments on and proceeds
of Accounts to the Cash Collateral Account. Subject to Bank’s right to maintain
a reserve pursuant to Section 6.3(d), all amounts received in the Cash
Collateral Account shall be (i) applied to immediately reduce the Obligations
under the Revolving Line when a Streamline Period is not in effect (unless Bank,
in its sole discretion, at times when an Event of Default exists, elects not to
so apply such amounts) with any excess to be transferred to Borrower’s operating
account with Bank, or (ii) so long as no Event of Default exists, transferred on
a daily basis to Borrower’s operating account with Bank when a Streamline Period
is in effect. Borrower hereby authorizes Bank to transfer to the Cash Collateral
Account any amounts that Bank reasonably determines are proceeds of the Accounts
(provided that Bank is under no obligation to do so and this allowance shall in
no event relieve Borrower of its obligations hereunder).
(d)    Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may, to the extent of outstanding
Obligations, hold any proceeds of the Accounts and any amounts in the Cash
Collateral Account that are not applied to the Obligations pursuant to Section
6.3(c) above (including amounts otherwise required to be transferred to
Borrower’s operating account with Bank when a Streamline Period is in effect) as
a reserve to be applied to any Obligations regardless of whether such
Obligations are then due and payable.
(e)    Returns. Provided no Event of Default has occurred and is continuing, if
any Account Debtor returns any Inventory with a value in excess of Five Hundred
Thousand Dollars ($500,000.00) to Borrower, Borrower shall promptly (i)
determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank. In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrower shall hold the returned Inventory in trust for Bank, and
immediately notify Bank of the return of the Inventory.


15



--------------------------------------------------------------------------------





(f)    Verifications; Confirmations; Credit Quality; Notifications. Bank may,
from time to time during the existence of an Event of Default, (i) verify and
confirm directly with the respective Account Debtors the validity, amount and
other matters relating to the Accounts, either in the name of Borrower or Bank
or such other name as Bank may choose, and notify any Account Debtor of Bank’s
security interest in such Account and/or (ii) conduct a credit check of any
Account Debtor to approve any such Account Debtor’s credit. In addition, during
the existence of an Event of Default, Bank may notify Account Debtors to make
payments in respect of Accounts directly to Bank.
(g)    No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.
6.4    Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition (net of transaction
costs of Borrower, if any, related to such disposition) of any Collateral to
Bank in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
6.3(c) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, Borrower shall not be
obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of One Hundred Thousand Dollars ($100,000.00) or
less (for all such transactions in any fiscal year). Borrower agrees that it
will not commingle proceeds of Collateral with any of Borrower’s other funds or
property, but will hold such proceeds separate and apart from such other funds
and property and in an express trust for Bank. Nothing in this Section 6.4
limits the restrictions on disposition of Collateral set forth elsewhere in this
Agreement.
6.5    Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for (i) deferred payment of any taxes contested pursuant to
the terms of Section 5.9 hereof and (ii) taxes, assessments, deposits or
contributions that do not, individually or in the aggregate, exceed Two Hundred
Thousand Dollars ($200,000.00). Borrower shall deliver to Bank, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.
6.6    Access to Collateral; Books and Records. At reasonable times, on five (5)
Business Days’ notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. Such
inspections or audits shall be conducted as frequently as Bank determines in its
reasonable discretion that conditions warrant. The foregoing inspections and
audits shall be conducted at Borrower’s expense, and the charge therefor shall
be One Thousand Dollars ($1,000.00) per person per day (or such higher amount as
shall represent Bank’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses. In the event Borrower and Bank schedule an
audit more than ten (10) days in advance, and Borrower cancels or seeks to or
reschedules the audit with less than ten (10) days written notice to Bank, then
(without limiting any of Bank’s rights or remedies) Borrower shall pay Bank a
fee of One Thousand Dollars ($1,000.00) plus any out-of-pocket expenses incurred
by Bank to compensate Bank for the anticipated costs and expenses of the
cancellation or rescheduling. Borrower hereby acknowledges that the first such
audit will be conducted within ninety (90) days after the Effective Date.


6.7    Insurance.
(a)    Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a


16



--------------------------------------------------------------------------------





form, with financially sound and reputable insurance companies that are not
Affiliates of Borrower, and in amounts that are reasonably satisfactory to Bank.
All property policies shall have a lender’s loss payable endorsement showing
Bank as the sole lender loss payee. All liability policies shall show, or have
endorsements showing, Bank as an additional insured. Bank shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral.
(b)    Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations.
(c)    At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.7 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled. If Borrower fails to
obtain insurance as required under this Section 6.7 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.7, and take any action under the policies Bank deems prudent.


6.8    Accounts.
(a)    At all times on and after January 1, 2018, maintain all of its and its
Subsidiaries’ United States operating, depository and securities/investment
accounts with Bank and Bank’s Affiliates. In addition to the foregoing, Borrower
shall use commercially reasonable efforts to conduct all of its investment
management, letters of credit and foreign exchange banking with Bank.
(b)    In addition to and without limiting the restrictions in (a), Borrower
shall provide Bank five (5) days prior written notice before Borrower
establishes any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates. For each Collateral Account that Borrower
at any time maintains in the United States, Borrower shall cause the applicable
bank or financial institution (other than Bank) at or with which any Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect Bank’s
Lien in such Collateral Account in accordance with the terms hereunder which
Control Agreement may not be terminated without the prior written consent of
Bank. The provisions of the previous sentence shall not apply to (i) for a
period of thirty (30) days after the Effective Date, Borrower’s accounts with
JPMorgan Chase N.A and (ii) deposit accounts exclusively used for payroll,
payroll taxes, and other employee wage and benefit payments to or for the
benefit of Borrower’s employees and identified to Bank by Borrower as such.
6.9    Financial Covenants.
(a)     Adjusted Quick Ratio. Maintain on a consolidated basis with respect to
Borrower and its Subsidiaries, to be tested (i) as of the last day of each month
in which Credit Extensions were outstanding or requested at any time and (ii) as
of the last day of each calendar quarter with respect to which there were no
Credit Extensions outstanding or requested during any particular month in such
quarter, an Adjusted Quick Ratio of greater than 1.10 to 1.0.
(b)    Adjusted EBITDA. Maintain on a consolidated basis with respect to
Borrower and its Subsidiaries, to be tested as of the last day of each calendar
quarter, Adjusted EBITDA for the following periods of at least: (i)
($6,400,000.00) for the three (3) month period ending September 30, 2017, (ii)
$2,100,000.00 for the six (6) month period ending December 31, 2017, (iii)
$600.00 for the nine (9) month period ending on March 31, 2018, (iv)
$6,600,000.00 for the twelve (12) month period ending June 30, 2018 and (v)
$9,000,000.00 for the twelve (12) month period ending September 30, 2018. With
respect to any period ending after September 30, 2018, Bank will set the
Adjusted EBITDA covenant levels for any such period in its sole discretion based
upon, among other factors, budgets, sales projections, operating plans and other
financial information with respect to Borrower that Bank deems relevant,
including, without limitation, Borrower’s annual financial projections approved
by the Board. Without limiting Bank’s ability to set covenant levels in its
reasonable discretion, Borrower hereby acknowledges that the required Adjusted


17



--------------------------------------------------------------------------------





EBITDA for any trailing twelve (12) month period ending after September 30, 2018
shall in no event be less than Five Million Dollars ($5,000,000.00).  With
respect thereto:
(i)    Borrower’s failure to agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before April 30, 2018 to
any covenant levels proposed by Bank with respect to the period from October 1,
2018 through and including December 31, 2018 shall result in the Revolving Line
Maturity Date being automatically accelerated to April 30, 2018; and
(ii)    Borrower’s failure to agree in writing (which agreement shall be set
forth in a written amendment to this Agreement) on or before April 30, 2019 to
any covenant levels proposed by Bank with respect to the 2019 calendar year
shall result in the Revolving Line Maturity Date being automatically accelerated
to April 30, 2019.
(c)    Minimum SVB Liquidity. Maintain at all times, to be tested (i) as of the
last day of each month in which Credit Extensions were outstanding or requested
at any time and (ii) as of the last day of each calendar quarter with respect to
which there were no Credit Extensions outstanding or requested at any time in
such quarter, (A) at all times on or prior to October 31, 2017, SVB Liquidity of
at least Fifteen Million Dollars ($15,000,000.00) and (B) at all times on and
after November 1, 2017, SVB Liquidity of at least Ten Million Dollars
($10,000,000.00).
6.10    Protection of Intellectual Property Rights.
(a)    (i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property that is material to Borrower’s business; (ii) promptly
advise Bank in writing of material infringements or any other event that could
reasonably be expected to materially and adversely affect the value of the
Intellectual Property that is material to Borrower’s business; and (iii) not
allow any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent.
(b)    Provide written notice to Bank on the next Compliance Certificate
required to be delivered hereunder of entering or becoming bound by any
Restricted License (other than over-the-counter software that is commercially
available to the public). Borrower shall take such steps as Bank reasonably
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (i) any Restricted License to be deemed “Collateral” and
for Bank to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents.
6.11    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
6.12    Online Banking.
(a)    Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and other reports required to be delivered by
this Agreement (including, without limitation, those described in Section 6.2 of
this Agreement); provided, however, that the foregoing shall not apply to any
services that Bank is unable to provide at a given time (including as a result
of Bank’s online banking platform not working properly for a particular
service).
(b)    Comply in all material respects with the terms of the “Banking Terms and
Conditions” and ensure that all persons utilizing the online banking platform on
behalf of Borrower are duly authorized to do so by an Administrator. Bank shall
be entitled to assume the authenticity, accuracy and completeness on any
information, instruction or request for a Credit Extension submitted by or on
behalf of Borrower via the online banking platform


18



--------------------------------------------------------------------------------





and to further assume that any submissions or requests made by or on behalf of
Borrower via the online banking platform have been duly authorized by an
Administrator.
6.13    Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement. Deliver to Bank, within
ten (10) days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
that could reasonably be expected to have a material adverse effect on any of
the Governmental Approvals or otherwise on the operations of Borrower or any of
its Subsidiaries.
6.14    Post-Closing Requirements. Deliver to Bank, each in form and substance
reasonably satisfactory to Bank in its reasonable discretion, within thirty (30)
days of the Effective Date, (i) a duly executed Control Agreement from JPMorgan
Chase Bank N.A , (ii) a landlord’s consent in favor of Bank for 4300 North First
Street, San Jose, California, by the landlord thereof, together with the duly
executed signatures thereto, (iii) a bailee’s waiver in favor of Bank by (A) JIT
Transportation and (B) Flash Global Logistics, together with the duly executed
signatures thereto and (iv) evidence satisfactory to Bank that the insurance
policies and endorsements required by Section 6.7 hereof are in full force and
effect, together with appropriate evidence showing lender loss payable and/or
additional insured clauses or endorsements in favor of Bank.
7    NEGATIVE COVENANTS
Borrower shall not do any of the following without Bank’s prior written consent:
7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of surplus, worn-out or
obsolete Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or used or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business; (e)
consisting of non-exclusive intercompany licenses of Intellectual Property; (f)
consisting of Borrower’s use or transfer of money or Cash Equivalents in the
ordinary course of its business for the payment of ordinary course business
expenses and other obligations of Borrower and its Subsidiaries in the ordinary
course of their business in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents; (g) consisting of subleases of real
property; (h) subject to the terms of Section 6.3(b), dispositions or
discounting of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business and exclusive of factoring
or similar arrangements; (i) consisting of the payment of cash or other
consideration in connection with Permitted Acquisitions; (j) any redemption,
repurchase, conversion or settlement with respect to any Convertible Notes
pursuant to their terms so long as (i) such redemption, repurchase, conversion
or settlement does not result from a default under the applicable Convertible
Note, (ii) the aggregate value of cash or other assets of Borrower used in
connection with such redemptions, repurchases, conversions or settlements in any
fiscal year does not exceed One Million Dollars ($1,000,000.00), and (iii) an
Event of Default does not exist at the time of any such redemption, repurchase,
conversion or settlement and would not exist after giving effect thereto (it
being understood and agreed that, notwithstanding the foregoing, Borrower may at
all times pay cash in lieu of fractional shares in an aggregate amount not to
exceed One Hundred Fifty Thousand Dollars ($150,000.00) in connection with any
redemption, repurchase, conversion or settlement of the Convertible Notes); (k)
consisting of Transfers of property by a Subsidiary in connection with a merger
of such Subsidiary into another Subsidiary or into Borrower; and (l) of other
property with a book value not to exceed One Million Dollars ($1,000,000.00) in
the aggregate in any fiscal year.
7.2    Changes in Business, Management, Control, or Business Locations. (a)
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related or incidental thereto; (b) liquidate or
dissolve; (c) fail to provide notice to Bank of any Key Person departing from or
ceasing to be employed by Borrower within five (5) days after such Key Person’s
departure from Borrower; or (d) permit or suffer any Change in Control.


19



--------------------------------------------------------------------------------





Borrower shall not, without at least fifteen (15) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than One Million
Dollars ($1,000,000.00) in Borrower’s assets or property) or deliver any portion
of the Collateral valued, individually or in the aggregate, in excess of Five
Hundred Thousand Dollars ($500,000.00) to a bailee at a location other than to a
bailee and at a location already disclosed in the Perfection Certificate or
previously notified to Bank in accordance with this Section 7.2, (2) change its
jurisdiction of organization, (3) change its organizational type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization. If Borrower delivers any portion of the Collateral
valued, individually or in the aggregate, in excess of Five Hundred Thousand
Dollars ($500,000.00) to a bailee, and Bank and such bailee are not already
parties to a bailee agreement governing both the Collateral and the location to
which Borrower delivers the Collateral, then Borrower will use commercially
reasonable efforts to obtain from such bailee an executed bailee agreement in
form and substance reasonably satisfactory to Bank.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary) except for Permitted Acquisitions.
Notwithstanding the foregoing, a Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein (which Collateral may be subject to Permitted Liens), or
enter into any agreement, document, instrument or other arrangement (except with
or in favor of Bank) with any Person which directly or indirectly prohibits or
has the effect of prohibiting Borrower from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s
Intellectual Property, in each case, in favor of Bank, except as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Liens” herein,
and customary restrictions on assignment, transfer and encumbrances in license
agreements under which Borrower or a Subsidiary is the licensee.
7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.
7.7    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock of
Borrower other than any Permitted Distribution; or (b) directly or indirectly
make any Investment (including, without limitation, by the formation of any
Subsidiary) or permit any of its Subsidiaries to do so, in each case, other than
Permitted Investments.
7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for (i)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, (ii)
employee agreements or arrangements, indemnification agreements and compensation
arrangements approved by the Board (or a committee thereof), and reimbursements
of expenses of current officers, employees or directors, all to the extent in
the ordinary course of business, (iii) the payment of reasonable fees to, and
the reimbursement of reasonable out-of-pocket expenses of, members of the Board,
(iv) transactions of the type described in and permitted by the definitions of
Permitted Distributions and Permitted Investments and (v) equity or bridge
financing transactions with existing investors that are not otherwise prohibited
by this Agreement, provided that such bridge financings constitute Subordinated
Debt.
7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.


20



--------------------------------------------------------------------------------





7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply, or permit any Subsidiary to fail to comply, with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the failure to
comply or violation could reasonably be expected to have a material adverse
effect on Borrower’s business; withdraw or permit any Subsidiary to withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.


8    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to make or
pay any payment specified under clause (b) hereunder is not an Event of Default
(but no Credit Extension will be made during the cure period);
8.2    Covenant Default.
(a)    Borrower fails or neglects to perform any obligation in Sections 6.2,
6.3, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.12, or 6.14 or violates any covenant
in Section 7; or
(b)    Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
8.3    Material Adverse Change. A Material Adverse Change occurs;
8.4    Attachment; Levy; Restraint on Business.
(a)    (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary), or (ii) a notice of lien or levy is filed against any
of Borrower’s assets by any Governmental Authority, and the same under
subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or
(b)     (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting all or any
material part of its business;


21



--------------------------------------------------------------------------------





8.5    Insolvency. (a) Borrower or any of its Material Subsidiaries is unable to
pay its debts (including trade debts) as they become due or otherwise becomes
insolvent; (b) Borrower or any of its Material Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against Borrower or any of
its Material Subsidiaries and is not dismissed or stayed within forty-five (45)
days (but no Credit Extensions shall be made while any of the conditions
described in clause (a) exist and/or until any Insolvency Proceeding is
dismissed);
8.6    Other Agreements. There is, under any agreement to which Borrower is a
party with a third party or parties, (a) any default resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of One Million Dollars ($1,000,000.00); or (b) any breach or default by
Borrower, the result of which could reasonably be expected to have a material
adverse effect on Borrower’s business; provided, however, that the Event of
Default under this Section 8.6 caused by the occurrence of a breach or default
under such other agreement shall be cured or waived for purposes of this
Agreement upon Bank receiving written notice from the party asserting such
breach or default of such cure or waiver of the breach or default under such
other agreement, if at the time of such cure or waiver under such other
agreement (x) Bank has not declared an Event of Default under this Agreement
and/or exercised any rights with respect thereto; (y) any such cure or waiver
does not result in an Event of Default under any other provision of this
Agreement or any Loan Document; and (z) in connection with any such cure or
waiver under such other agreement, the terms of any agreement with such third
party are not modified or amended in any manner which could in the good faith
business judgment of Bank be materially less advantageous to Borrower;
8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Million Dollars ($1,000,000.00) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);
8.8    Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
8.9    Subordinated Debt. Any subordination, intercreditor, or other similar
agreement evidencing the subordination of any Subordinated Debt shall for any
reason be revoked or invalidated or otherwise cease to be in full force and
effect, any Person shall be in breach thereof or contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations shall for any reason be subordinated
or shall not have the priority contemplated by this Agreement;
8.10    Governmental Approvals. Any Governmental Approval shall have been (a)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to affect
the status of or legal qualifications of Borrower or any of its Subsidiaries to
hold any Governmental Approval in any other jurisdiction; or
8.11    Indenture.  Any of the following occurs with respect to Borrower’s
Indebtedness pursuant to the Indenture: (a) Borrower makes any payment with
respect to such Indebtedness other than: (i) if at the time of the making of
such payment no Event of Default exists or would result therefrom, Borrower
making a regular interest payment on June 1 and December 1 of each year at a per
annum rate of interest not to exceed four percent (4.0%), (ii)


22



--------------------------------------------------------------------------------





Borrower making cash payments in lieu of fractional shares in an aggregate
amount not to exceed One Hundred Fifty Thousand Dollars ($150,000.00), (iii)
Borrower issuing shares of its common stock upon conversion or settlement of the
Convertible Notes, and (iv) if at the time of the making of such payment no
Event of Default exists or would result therefrom, Borrower making other
payments in connection with any redemption, repurchase, conversion or settlement
with respect to any Convertible Notes to the extent not otherwise prohibited by
Section 7.1(j); (b) Borrower grants, or any party otherwise obtains, a Lien on
any assets of Borrower to secure all or any Indebtedness under the Indenture;
(c) there occurs and is continuing any default or event of default (however so
defined) under the Indenture (after giving effect to all applicable cure
periods); (d) Borrower receives notice that any Holder (as defined in the
Indenture and as hereinafter used) is exercising its rights to require Borrower
to repurchase Convertible Notes except for any such repurchase that complies
with the requirements set forth in Section 7.1(j); or (d) the Trustee (as
defined in the Indenture and as hereinafter used) or any Holder or any other
Person acting on behalf of the Trustee or any Holder exercises any remedy with
respect to any property of Borrower in connection with the Indenture,
accelerates all or any portion of the Indebtedness under the Indenture, or
commences, or causes to commence, prosecutes or participates in any
administrative, legal or equitable action against Borrower in respect of the
Indenture.
9    BANK’S RIGHTS AND REMEDIES
9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:
(a)    declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 with respect to Borrower occurs all Obligations
are immediately due and payable without any action by Bank);
(b)    stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank;
(c)    demand that Borrower (i) deposit cash with Bank in an amount equal to at
least (A) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (B) one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in a Foreign
Currency remaining undrawn (plus, in each case, all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;
(d)    terminate any FX Contracts;
(e)    verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds. Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
(f)    make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
(g)    apply to the Obligations any (i) balances and deposits of Borrower it
holds, or (ii) amount held by Bank owing to or for the credit or the account of
Borrower;


23



--------------------------------------------------------------------------------





(h)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements inure to Bank’s benefit;
(i)    place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
(j)    demand and receive possession of Borrower’s Books;
(k)    effect the transfer of any securities included in the Collateral into the
name of Bank and cause new certificates representing such securities to be
issued in the name of Bank; and
(l)    exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact to: (a) exercisable following the occurrence and during
the continuance of an Event of Default, (i) sign Borrower’s name on any invoice
or bill of lading for any Account or drafts against Account Debtors; (ii)
demand, collect, sue, and give releases to any Account Debtor for monies due,
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, and compromise, prosecute, or defend any action, claim, case, or
proceeding about any Collateral (including filing a claim or voting a claim in
any bankruptcy case in Bank’s or Borrower’s name, as Bank chooses); (iii) make,
settle, and adjust all claims under Borrower’s insurance policies; (iv) pay,
contest or settle any Lien, charge, encumbrance, security interest, or other
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; (v) transfer the Collateral into
the name of Bank or a third party as the Code permits; and (vi) receive, open
and dispose of mail addressed to Borrower; and (b) regardless of whether an
Event of Default has occurred, (i) endorse Borrower’s name on any checks,
payment instruments, or other forms of payment or security; and (ii) notify all
Account Debtors to pay Bank directly. Borrower hereby appoints Bank as its
lawful attorney-in-fact to sign Borrower’s name on any documents necessary to
perfect or continue the perfection of Bank’s security interest in the Collateral
regardless of whether an Event of Default has occurred until all Obligations
(other than inchoate indemnity obligations, and any other obligations which, by
their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement) have been satisfied in full and
the Loan Documents have been terminated. Bank’s foregoing appointment as
Borrower’s attorney in fact, and all of Bank’s rights and powers, coupled with
an interest, are irrevocable until all Obligations (other than inchoate
indemnity obligations, and any other obligations which, by their terms, are to
survive the termination of this Agreement, and any Obligations under Bank
Services Agreements that are cash collateralized in accordance with Section 4.1
of this Agreement) have been fully repaid and performed and the Loan Documents
have been terminated.
9.3    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.
9.4    Application of Payments and Proceeds. If an Event of Default has occurred
and is continuing (or at any time on the terms set forth in Section 6.3(c),
regardless of whether an Event of Default exists), Bank shall have the right to
apply in any order any funds in its possession, whether from Borrower account
balances, payments,


24



--------------------------------------------------------------------------------





proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.
9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices and applicable law regarding the safekeeping of the Collateral
in the possession or under the control of Bank, Bank shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. Borrower
bears all risk of loss, damage or destruction of the Collateral, other than
those losses directly resulting from Bank’s gross negligence or willful
misconduct.
9.6    No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
9.7    Demand Waiver. To the extent not prohibited by applicable law, Borrower
waives demand, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Bank on which Borrower is liable.
10    NOTICES
Except as otherwise expressly provided in this Agreement, all notices, consents,
requests, approvals, demands, or other communication by any party to this
Agreement or any other Loan Document must be in writing and shall be deemed to
have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, first class,
registered or certified mail return receipt requested, with proper postage
prepaid; (b) upon transmission, when sent by electronic mail or facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below. Bank or
Borrower may change its mailing or electronic mail address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Section 10.     


25



--------------------------------------------------------------------------------





 
If to Borrower:
 
 
 
Harmonic Inc.
4300 North First Street
San Jose, California 95134
Attn: General Counsel
Fax: (408) 542-2521
Email:  harmoniclegal@harmonicinc.com
 
If to Bank:
 
 
 
Silicon Valley Bank
2400 Hanover Street
Palo Alto, California 94304
Attn: Mr. Kyle Larrabee
Fax: (312) 704-9760
Email: KLarrabee@svb.com
 
with a copy to:
 
 
 
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn: David A. Ephraim, Esquire
Fax: (617) 880-3456
Email: DEphraim@riemerlaw.com

    


11    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in California; provided, however, that nothing in this Agreement
shall be deemed to operate to preclude Bank from bringing suit or taking other
legal action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Bank. Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives, to the extent permitted by applicable law, any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives, to the extent
permitted by applicable law, personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in, or subsequently provided
by Borrower in accordance with, Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California


26



--------------------------------------------------------------------------------





Code of Civil Procedure Sections 638 through 645.1, inclusive. The private judge
shall have the power, among others, to grant provisional relief, including
without limitation, entering temporary restraining orders, issuing preliminary
and permanent injunctions and appointing receivers. All such proceedings shall
be closed to the public and confidential and all records relating thereto shall
be permanently sealed. If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief. The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
This Section 11 shall survive the termination of this Agreement.
12    GENERAL PROVISIONS
12.1    Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement) have been
satisfied. So long as Borrower has satisfied the Obligations (other than
inchoate indemnity obligations, and any other obligations which, by their terms,
are to survive the termination of this Agreement, and any Obligations under Bank
Services Agreements that are cash collateralized in accordance with Section 4.1
of this Agreement), this Agreement may be terminated prior to the Revolving Line
Maturity Date by Borrower, effective three (3) Business Days after written
notice of termination is given to Bank, which notice may be conditioned upon the
consummation of a financing or other events and may be revoked by Borrower if
such condition has or will not occur on the proposed termination date. Those
obligations that are expressly specified in this Agreement as surviving this
Agreement’s termination shall continue to survive notwithstanding this
Agreement’s termination.
12.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
12.3    Indemnification. Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.


27



--------------------------------------------------------------------------------





12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
12.6    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as Bank provides Borrower with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction. In the event of
such objection, such correction shall not be made except by an amendment signed
by both Bank and Borrower.
12.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
12.8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
12.9    Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”), provided that such Subsidiaries or
Affiliates shall agree to be bound by the confidentiality provisions set forth
in this Section 12.9; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, that any prospective
transferee or purchaser shall have entered into an agreement containing
provisions substantially the same as those in this Section 12.9); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank reasonably considers appropriate in exercising remedies under the Loan
Documents; and (f) to third-party service providers of Bank so long as such
service providers have executed a confidentiality agreement with Bank with terms
no less restrictive than those contained herein. Confidential information does
not include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party on a
non-confidential basis, if Bank does not know that the third party is prohibited
from disclosing the information.
Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.
12.10    Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable and documented
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which it may be entitled.
12.11    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.


28



--------------------------------------------------------------------------------





12.12    Right of Setoff. Borrower hereby grants to Bank a Lien and a right of
setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a subsidiary of Bank) or
in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may setoff
the same or any part thereof and apply the same to any liability or Obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
12.13    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
12.14    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.15    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.16    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
12.17    Swiss Subsidiary. Bank and Borrower hereby acknowledge that they intend
to use good faith efforts following the Effective Date to establish a lending
facility between Bank and Swiss Subsidiary. Each of Borrower and Bank
understands and recognizes that the failure to establish such a facility will
not result in any liability of either party or modify either party’s rights
under this Agreement.
13    DEFINITIONS
13.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower. Unless the context otherwise
requires, references herein to “Account” means an Account owned by Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Additional Costs” is defined in Section 3.7(a).
“Adjusted EBITDA” shall mean, with respect to any period, as calculated on a
consolidated basis with respect to Borrower and its Subsidiaries, (a) Net
Income, plus (b) to the extent deducted in the calculation of Net Income, (i)
Interest Expense, (ii) income tax expense, (iii) depreciation expense and
amortization expense (including, without limitation, amortization expense in
connection with Indebtedness pursuant to Convertible Notes), (iv) non-cash
stock-based compensation expenses, (v) restructuring costs and one-time costs
related to Borrower’s acquisition of Thomson


29



--------------------------------------------------------------------------------





Video Networks in an aggregate amount not to exceed Three Million Five Hundred
Thousand Dollars ($3,500,000.00), (vi) non-cash charges, (vii) non-cash losses
with respect to warrant expenses and (viii) expenses related to Borrower’s
litigation with Avid Technology, Inc. in an aggregate amount not to exceed Three
Million Dollars ($3,000,000.00), and minus (c) non-cash gains with respect to
warrant expenses.
“Adjusted Quick Ratio” is, as calculated on a consolidated basis for Borrower
and its Subsidiaries, the ratio of (a) Quick Assets to (b) Current Liabilities
minus the current portion of Deferred Revenue.
“Administrator” is an individual that is named:
(a)     as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in the “Banking Terms and Conditions”) on behalf of
Borrower; and
(b)     as an Authorized Signer of Borrower in an approval by the Board.
“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members. For purposes
of the definition of Eligible Accounts, Affiliate shall include a Specified
Affiliate.
“Agreement” is defined in the preamble hereof.
“Anniversary Fee” is defined in Section 2.6(b).
“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) (A)
the amount available under the Borrowing Base, plus (B) prior to November 1,
2017, Seven Million Five Hundred Thousand Dollars ($7,500,000.00) , minus (b)
the aggregate Dollar Equivalent amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) plus an amount equal to the
Letter of Credit Reserve, and minus the outstanding principal balance of any
Advances.
“Bank” is defined in the preamble hereof.
“Bank Entities” is defined in Section 12.9.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable and documented attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”) and shall
include, without limitation, any Letters of Credit pursuant to Section 2.3.
“Bank Services Agreement” is defined in the definition of Bank Services.
“Board” is Borrower’s board of directors.


30



--------------------------------------------------------------------------------





“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” is (a) prior to the completion of the Initial Audit, eighty
percent (80.0%) of Eligible Accounts and (b) following the completion of the
Initial Audit, eighty-five percent (85.0%) of Eligible Accounts, in each case as
determined by Bank from Borrower’s most recent Borrowing Base Report (and as may
subsequently be updated by Bank in Bank’s sole discretion based upon information
received by Bank including, without limitation, Accounts that are paid and/or
billed following the date of the Borrowing Base Report); provided, however, that
Bank has the right, upon notice to Borrower, to decrease the foregoing
percentages in its good faith business judgment to mitigate the impact of
events, conditions, contingencies, or risks which may materially and adversely
affect the Collateral or its value.
“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form specified by Bank to Borrower from time to time.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed, except that, if any determination of a “Business Day” shall relate to
a LIBOR Advance, the term “Business Day” shall also mean a day on which dealings
are carried on in the London interbank market.
“Cash Collateral Account” is defined in Section 6.3(c).
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition; and (e) any Investments having maturities of not more than one (1)
year permitted by Borrower’s investment policy, as amended from time to time,
provided that, solely for purposes of this definition, such investment policy
(and any such amendment thereto) has been approved in writing by Bank.
“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of forty percent (40.0%) or more of the
ordinary voting power for the election of directors of Borrower (determined on a
fully diluted basis) other than by the sale of Borrower’s equity securities in a
public offering or to venture capital or private equity investors so long as
Borrower identifies to Bank the venture capital or private equity investors at
least seven (7) Business Days prior to the closing of the transaction and
provides to Bank a description of the material terms of the transaction; (b)
during any period of twelve (12) consecutive months, a majority of the members
of the board of directors or other equivalent governing body of Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board


31



--------------------------------------------------------------------------------





or equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or (c) at any time, Borrower shall cease to own and control, of
record and beneficially, directly or indirectly, one hundred percent (100.0%) of
each class of outstanding capital stock of each Subsidiary of Borrower (other
than director’s qualifying shares) free and clear of all Liens (except Liens
created by this Agreement).
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person such as an obligation, in
each case, directly or indirectly guaranteed, endorsed, co made, discounted or
sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices (each, a “Swap
Agreement”); but “Contingent Obligation” does not include endorsements,
warranties or indemnities in the ordinary course of business. The amount of a
Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account in the United States
or the securities intermediary or commodity intermediary at which Borrower
maintains a Securities Account or a Commodity Account in the United States,
Borrower, and Bank pursuant to which Bank obtains control (within the meaning of
the Code) over such Deposit Account, Securities Account, or Commodity Account.
“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.




32



--------------------------------------------------------------------------------





“Convertible Notes” means notes issued by Borrower in a public offering, Rule
144A or other private placement that are convertible into common stock of
Borrower (and cash in lieu of fractional shares), cash or any combination of
cash or common stock of Borrower, including, without limitation, the 4.00%
Convertible Senior Notes due 2020 issued by Borrower.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, Letter of Credit, any Overadvance, or any
other extension of credit by Bank for Borrower’s benefit.
“Current Liabilities” are (a) all obligations and liabilities of Borrower and
its Subsidiaries to Bank (other than any Obligations related to letters of
credit issued by Bank that are cash secured on terms and in amounts satisfactory
to Bank in its sole discretion), plus (b) all obligations and liabilities of
Borrower and its Subsidiaries in connection with letters of credit issued by any
Person other than Bank, plus, without duplication of (a) and (b), (c) the
aggregate amount of Borrower’s and its Subsidiaries’ Total Liabilities that
mature within one (1) year, excluding liabilities related solely to (i) the
financing of R&D Accounts Receivable and (ii) foreign exchange hedging
transactions.
“Default Rate” is defined in Section 2.5(e).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is the account number ending
[________________________] (last three digits) maintained by Borrower with Bank
(provided, however, if no such account number is included, then the Designated
Deposit Account shall be any deposit account of Borrower maintained with Bank as
chosen by Bank).
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Effective Date” is defined in the preamble hereof.
“Eligible Accounts” means Accounts owing to Borrower which arise in the ordinary
course of Borrower’s business that meet all Borrower’s representations and
warranties in Section 5.3, that have been, at the option of Bank, confirmed in
accordance with Section 6.3(f) of this Agreement, and are due and owing from
Account Debtors deemed creditworthy by Bank in its good faith business judgment.
Bank reserves the right, upon notice to Borrower, at any time after the
Effective Date, in its good faith business judgment in each instance, to either
(i) adjust any of the criteria set forth below and to establish new criteria or
(ii) deem any Accounts owing from a particular Account Debtor or Account Debtors
to not meet the criteria to be Eligible Accounts. Unless Bank otherwise agrees
in writing, Eligible Accounts shall not include:
(a)    Accounts (i) for which the Account Debtor is Borrower’s Affiliate,
officer, employee, investor, or agent, or (ii) that are intercompany Accounts;


33



--------------------------------------------------------------------------------





(b)    Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms, unless otherwise
approved by Bank in writing on a case-by-case basis in its sole discretion;
(c)    Accounts with credit balances over ninety (90) days from invoice date;
(d)    Accounts owing from an Account Debtor if fifty percent (50%) or more of
the Accounts owing from such Account Debtor have not been paid within ninety
(90) days of invoice date;
(e)    Accounts owing from an Account Debtor (i) which does not have its
principal place of business in the United States or Canada or (ii) whose billing
address (as set forth in the applicable invoice for such Account) is not in the
United States or Canada, unless in the case of both (i) and (ii) such Accounts
are otherwise approved by Bank in writing on a case-by-case basis in its sole
discretion;
(f)    Accounts billed from and/or payable to Borrower outside of the United
States (sometimes called foreign invoiced accounts);
(g)    Accounts in which Bank does not have a first priority, perfected security
interest under all applicable laws;
(h)    Accounts billed and/or payable in a Currency other than Dollars;
(i)    Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);
(j)    Accounts with or in respect of accruals for marketing allowances,
incentive rebates, price protection, cooperative advertising and other similar
marketing credits, unless otherwise approved by Bank in writing;
(k)    Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;
(l)    Accounts with customer deposits and/or with respect to which Borrower has
received an upfront payment, to the extent of such customer deposit and/or
upfront payment;
(m)    Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
(n)    Accounts owing from an Account Debtor where goods or services have not
yet been rendered to the Account Debtor (sometimes called memo billings or
pre-billings), except for Eligible Milestone Accounts;
(o)    Accounts subject to contractual arrangements between Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts), except for
Eligible Milestone Accounts;
(p)    Accounts owing from an Account Debtor the amount of which may be subject
to withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings), except for Eligible Milestone Accounts;




34



--------------------------------------------------------------------------------





(q)    Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;
(r)    Accounts owing from an Account Debtor that has been invoiced for goods
that have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank wherein the
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts), except for Eligible Milestone
Accounts;
(s)    Accounts for which the Account Debtor has not been invoiced;
(t)    Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of Borrower’s business;
(u)    Accounts for which Borrower has permitted Account Debtor’s payment to
extend beyond ninety (90) days (including Accounts with a due date that is more
than ninety (90) days from invoice date);
(v)    Accounts arising from chargebacks, debit memos or other payment
deductions taken by an Account Debtor;
(w)    Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);
(x)    Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding (whether voluntary or involuntary), or
becomes insolvent, or goes out of business;
(y)    Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25.0%) of all Accounts, for the amounts
that exceed that percentage; and
(z)    Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.
“Eligible Milestone Accounts” are Accounts subject to contractual arrangements
between Borrower and an Account Debtor where payments shall be scheduled or due
according to completion or fulfillment requirements, in an amount not to exceed
fifteen percent (15.0%) of the lesser of (1) the Borrowing Base and (2) the
Revolving Line.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Bank or required to be withheld or deducted from a payment to Bank, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case (i) imposed as a result of Bank being
organized under the laws of, or having its principal office or its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) any U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
Bank with respect to any obligations under this Agreement pursuant to a law in
effect on the date Bank acquired its interest in such obligations or on the date
that Bank changes its lending office, except


35



--------------------------------------------------------------------------------





to the extent that amounts with respect to such Taxes were payable to Bank
immediately before the date it acquired such interest or changed its lending
office, (c) Taxes that are attributable to Bank’s failure to comply with Section
2.9 and (d) any U.S. federal withholding Taxes imposed under FATCA. For purposes
of this definition, “Bank” shall include any successor, assign or participant of
or in Bank’s beneficial interest in any Advances or the right to make Advances
hereunder.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to, or official
interpretations implementing such, intergovernmental agreements.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” means any Subsidiary which is not a Subsidiary organized
under the laws of the United States or any state or territory thereof or the
District of Columbia.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Indemnified Person” is defined in Section 12.3.




36



--------------------------------------------------------------------------------





“Indenture” means that certain Indenture dated as of December 14, 2015 executed
by and between Borrower, as issuer, and U.S. Bank National Association, as
trustee, relating to 4.0% Convertible Senior Notes due 2020, as supplemented
from time to time.
“Initial Audit” is Bank’s inspection of Borrower’s Accounts, the Collateral, and
Borrower’s Books, with results satisfactory to Bank in its reasonable
discretion.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief (other than a reorganization solely for purposes of
changing a Person’s jurisdiction of organization).
“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:
(a)    its Copyrights, Trademarks and Patents;
(b)    any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;
(c)    any and all source code;
(d)    any and all design rights which may be available to such Person;
(e)    any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)    all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the Payment Date.
“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2), or three (3) months thereafter, in each case
as Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and (e)
interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.


37



--------------------------------------------------------------------------------





“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.
“Internal Revenue Code” is the Internal Revenue Code of 1986, as amended.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” by any Person is any beneficial ownership interest in any other
Person (including stock, partnership interest or other securities), and any
loan, advance or capital contribution to any other Person.
“Key Person” is each of Borrower’s Chief Executive Officer and Chief Financial
Officer.
“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.3.
“Letter of Credit Application” is defined in Section 2.3(b).
“Letter of Credit Reserve” is defined in Section 2.3(e).
“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.00001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance; provided that, in the event
such rate of interest is less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.
“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.00001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.
“LIBOR Rate Margin” is two and one-quarter of one percent (2.25%).
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Liquidity” is (a) Borrower’s consolidated, unrestricted and unencumbered (other
than (i) with respect to the general security interest in favor of Bank granted
herein and (ii) Liens permitted by clause (i) of the definition of Permitted
Liens) cash and Cash Equivalents maintained in accounts with respect to which
Bank has a first priority, perfected security interest and all cash maintained
therein under all applicable laws, plus (b) the Availability Amount.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, any
Bank Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower, and any other present or future agreement by
Borrower with or for the benefit of Bank, all as amended, restated, or otherwise
modified.




38



--------------------------------------------------------------------------------





“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
“Material Subsidiary” means each Subsidiary with (i) total assets on any date of
determination (after eliminating intercompany obligations), and/or (ii) revenue
for the preceding four fiscal quarters most recently ended, in each case equal
to or greater than 5% of the consolidated total assets or revenue, as
applicable, calculated on a consolidated basis with respect to the Borrower and
its Subsidiaries and in accordance with GAAP.
“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.
“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.4(a), substantially in the form of Exhibit C, with appropriate
insertions.
“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit D, with
appropriate insertions.
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, the Anniversary Fee, the Termination Fee, the Unused Revolving
Line Facility Fee, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to Bank Services and
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Other Connection Taxes” means, with respect to Bank, Taxes imposed as a result
of a present or former connection between Bank and the jurisdiction imposing
such Tax (other than connections arising from Bank having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Advance or Loan Document).
“Overadvance” is defined in Section 2.4.
“Parent” is defined in Section 3.7(b).
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment Date” is the last calendar day of each month.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Acquisition” means purchases or other acquisitions by Borrower or its
Subsidiaries of (x) the capital stock of a Person that, upon the consummation
thereof, will become a Subsidiary (including as a result of a merger or
consolidation) or (y) all or substantially all of the assets of, or assets
constituting one or more business units of, any Person (an “Acquisition”);
provided, that: (a) no Event of Default has occurred and is continuing or would
exist immediately after giving effect to any such Acquisition; (b) Borrower
remains a surviving legal entity, (c) the total aggregate


39



--------------------------------------------------------------------------------





consideration to be paid by Borrower and its Subsidiaries (including the value
of stock issued by Borrower) in connection therewith in all of the contemplated
Acquisitions during the term of this Agreement does not exceed One Million
Dollars ($1,000,000.00) in the aggregate; and (d) Borrower provides Bank, at
least thirty (30) days before the closing of the contemplated Acquisition,
written confirmation, supported by reasonably detailed calculations, that on a
pro forma basis (after giving effect to such transaction) Borrower is projected
to be in compliance with each of the financial covenants in Section 6.9 for the
one (1) year period ending after the proposed date of consummation of such
contemplated transaction.
“Permitted Distributions” means:
(a)    repurchases of stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of any such repurchase and would not exist after giving effect to any such
repurchase, provided that the aggregate amount of all such repurchases does not
exceed One Million Dollars ($1,000,000.00) per fiscal year;
(b)    distributions or dividends consisting solely of Borrower’s capital stock
or rights under any stockholder rights plan;
(c)    purchases for value of any rights distributed in connection with any
stockholder rights plan adopted by Borrower;
(d)    the payment of cash in lieu of fractional shares in an aggregate amount
not to exceed One Hundred Thousand Dollars ($100,000.00) in any fiscal year;
(e)    purchases or withholding of capital stock in connection with the exercise
of stock options or stock appreciation rights by way of cashless exercise or the
vesting of restricted stock units or in connection with the satisfaction of
withholding tax obligations; and
(f)    other payments, distributions, redemptions, retirements or purchases in
an aggregate amount not to exceed Five Hundred Thousand Dollars ($500,000.00) in
any fiscal year so long as an Event of Default does not exist at the time of any
such payment, distribution, redemption, retirement or purchase and would not
exist after giving effect thereto.
“Permitted Indebtedness” is:
(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents (including, without limitation, Indebtedness arising in connection
with any Bank Services);
(b)Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate other than (i) Indebtedness pursuant to the Indenture and (ii)
Indebtedness pursuant to clauses (n), (o), (p) and (q) of this definition of
“Permitted Indebtedness”;
(c)Subordinated Debt;
(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;
(e)Indebtedness of Thomson Video Networks SAS or its Subsidiaries solely for (i)
the financing of R&D Accounts Receivable and secured only by Liens on such R&D
Accounts Receivable, (ii) consisting of loans from French governmental agencies
existing on the Effective Date for research and development projects and (iii)
term loans existing on the Effective Date used to finance the renovation office
space in Rennes, France;
(f)Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;




40



--------------------------------------------------------------------------------





(g)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(h)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and similar obligations, in each case provided in the ordinary course of
business;
(i)contingent liabilities in respect of any indemnification obligation,
adjustment or purchase price (including working capital adjustments),
non-compete, or similar obligation of Borrower or the applicable Subsidiary
incurred in connection with the consummation of one or more Permitted
Acquisitions;
(j)unsecured Indebtedness existing on the Effective Date pursuant to the
Indenture in an aggregate amount not to exceed One Hundred Twenty Eight Million
Two Hundred Fifty Thousand Dollars ($128,250,000.00) at any time;
(k)Indebtedness of (i) any Subsidiary to Borrower and (ii) any Subsidiary to
another Subsidiary or of Borrower to any Subsidiary, so long as in the case of
both (i) and (ii), (a) no Event of Default has occurred and is continuing or
would exist immediately after the funding of such Indebtedness by Borrower and
(b) each extension of such Indebtedness is made in the ordinary course of
business and is consistent with Borrower’s past practices;
(l)Indebtedness arising from customary cash management and treasury services,
employee credit card programs and the honoring of check, draft of similar
instrument against insufficient funds or from the endorsement of instruments for
collection, in each case, in the ordinary course of business and not exceeding
Five Hundred Thousand Dollars ($500,000.00) in the aggregate at any time;
(m)Indebtedness under Swap Agreements constituting Permitted Investments;
(n)Indebtedness consisting of reimbursement obligations in respect of letters of
credit, bank guarantees or bankers’ acceptances with JPMorgan Chase N.A. as
existing on the Effective Date and in the same amount as described in the
Perfection Certificate;
(o)unsecured Indebtedness consisting of obligations in respect of that certain
Credit Agreement UBS Corporate Financing, as existing as of the Effective Date
and as described on the Perfection Certificate and not exceeding Five Hundred
Thousand Dollars ($500,000.00) in the aggregate at any time;
(p)Indebtedness not to exceed One Million Dollars ($1,000,000.00) in an
aggregate amount outstanding at any time arising from corporate credit cards
maintained with JPMorgan Chase N.A. as described on the Perfection Certificate;
(q)other unsecured Indebtedness not otherwise permitted by Section 7.4 not
exceeding One Million Dollars ($1,000,000.00) in the aggregate outstanding at
any time; and
(r)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (k) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investments” are:
(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;
(b)Investments consisting of Cash Equivalents;




41



--------------------------------------------------------------------------------





(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of Borrower
or any Subsidiary;
(d)Investments accepted in connection with Transfers permitted by Section 7.1;
(e)Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;
(f)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Board;
(g)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(h)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (h) shall not apply to
Investments of Borrower in any Subsidiary;
(i)Investments consisting of Permitted Acquisitions;
(j)Investments constituting Permitted Indebtedness;
(k)Investments consisting of Swap Agreements entered into (i) to hedge or
mitigate risks to which Borrower or any Subsidiary has actual exposure or (ii)
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Borrower or any
Subsidiary, and not for any speculative purpose;
(l)Investments (i) by Borrower in its Subsidiaries and (ii) by Subsidiaries in
other Subsidiaries or by any Subsidiary in Borrower, in the case of both (i) and
(ii), for the ordinary and necessary current operating expenses of such
Subsidiaries so long as (a) no Event of Default has occurred and is continuing
or would exist immediately after the making of such Investment and (b) each such
Investment is made in the ordinary course of business and is consistent with
Borrower’s past practices; and
(m)other Investments not otherwise permitted by Section 7.7 not exceeding One
Million Dollars ($1,000,000.00) in the aggregate outstanding at any time.
“Permitted Liens” are:
(a)Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents
(including, without limitation, Liens arising in connection with any Bank
Services);
(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on Borrower’s Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code, and the Treasury Regulations adopted thereunder;
(c)Liens securing capital leases and purchase money Liens (i) on Equipment
acquired or held by Borrower incurred for financing the acquisition of the
Equipment securing no more than Two Million Five Hundred Thousand Dollars
($2,500,000.00) in the aggregate amount outstanding, or (ii) existing on
Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;


42



--------------------------------------------------------------------------------





(d)Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;
(g)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Two Hundred Thousand Dollars ($200,000.00) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
(e)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f)(i) non-exclusive licenses of Intellectual Property granted to third parties
in the ordinary course of business; and (ii) non-exclusive intercompany licenses
of Intellectual Property in the ordinary course of business;
(g)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if in the case of Borrower
the leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest therein;
(h)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
(i)Liens in favor of other financial institutions arising in connection with
Borrower’s or any Subsidiary’s deposit and/or securities accounts held at such
institutions, provided that (i) in the case of such accounts held by Borrower,
Bank has a first priority perfected security interest in the amounts held in
such deposit and/or securities accounts or (ii) such accounts are permitted to
be maintained pursuant to Section 6.8 of this Agreement;
(j)Liens on any cash earnest money deposit made by Borrower or any Subsidiary in
an aggregate amount not to exceed Five Hundred Thousand Dollars ($500,000.00) at
any time in connection with any letter of intent or acquisition agreement that
is not prohibited by this Agreement;
(k)Liens representing the interest or title of a lessor, licensor, sublicensor
or sublessor, provided such lease, sublease, license of sublicense is permitted
hereunder;
(l)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(m)purported Liens evidenced by the filing of a precautionary UCC-1 financing
statement relating solely to operating leases of equipment;
(n)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(o)Liens on assets of the Swiss Subsidiary securing overdraft and related
liabilities arising from treasury, depositary or cash management services or
automated clearing house transfer of funds in an aggregate amount not to exceed
Five Hundred Thousand Dollars ($500,000.00) at any time;




43



--------------------------------------------------------------------------------





(p)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Borrower or any Subsidiary;
(q)Liens solely on assets of Foreign Subsidiaries securing Indebtedness or other
obligations of such Subsidiaries in an aggregate principal amount at any time
outstanding not to exceed One Million Dollars ($1,000,000); and
(r)Liens solely on R&D Accounts Receivable securing Indebtedness described in
clause (e)(i) of the definition of Permitted Indebtedness.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Prime Rate Margin” is (a) at all times when a Streamline Period is in effect,
zero percent (0.0%) and (b) at all times when a Streamline Period is not in
effect, one-quarter of one percent (0.25%).
“Quarterly Financial Statements” is defined in Section 6.2(d).
“Quick Assets” is, on any date, as calculated on a consolidated basis with
respect to Borrower and Borrower’s Subsidiaries, unrestricted and unencumbered
(other than (i) with respect to the general security interest in favor of Bank
granted herein or (ii) Liens permitted by clause (i) or clause (o) of the
definition of Permitted Liens) cash and Cash Equivalents and net billed accounts
receivable (excluding any R&D Accounts Receivable), determined according to
GAAP.
“R&D Accounts Receivable” means Accounts consisting of tax credits granted by
the government of France (or any department, agency, or instrumentality thereof)
arising in connection with research and development conducted in France.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.


44



--------------------------------------------------------------------------------





“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.
“Reserves” means, as of any date of determination, such amounts as Bank may,
upon notice to Borrower, from time to time establish and revise in its good
faith business judgment, reducing the amount of Advances and other financial
accommodations which would otherwise be available to Borrower (a) to reflect
events, conditions, contingencies or risks which, as determined by Bank in its
good faith business judgment, do or could reasonably be expected to materially
affect (i) the Collateral or any other property which is security for the
Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower,
or (iii) the security interests and other rights of Bank in the Collateral
(including the enforceability, perfection and priority thereof); or (b) to
reflect Bank's reasonable belief that any collateral report or financial
information furnished by or on behalf of Borrower to Bank is or may have been
incomplete, inaccurate or misleading in any material respect; or (c) in respect
of any state of facts which Bank determines constitutes an Event of Default or
may, with notice or passage of time or both, constitute an Event of Default.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
“Restricted License” is any material license or other material agreement
(excluding any “shrink wrap” or other licenses that are generally commercially
available to the public) with respect to which Borrower is the licensee (a) that
prohibits or otherwise restricts Borrower from granting a security interest in
Borrower’s interest in such license or agreement or any other property in favor
of Bank, or (b) for which a default under or termination of could reasonably be
expected to interfere with Bank’s right to sell any Collateral.
“Revolving Line” is an aggregate principal amount equal to Fifteen Million
Dollars ($15,000,000.00).
“Revolving Line Maturity Date” is the date that is two (2) years from the
Effective Date.
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Specified Affiliate” is any Person (i) more than ten percent (10.0%) of whose
aggregate issued and outstanding equity or ownership securities or interests,
voting, non-voting or both, are owned or held directly or indirectly,
beneficially or of record, by Borrower, and/or (ii) whose equity or ownership
securities or interests representing more than ten percent (10.0%) of such
Person’s total outstanding combined voting power are owned or held directly or
indirectly, beneficially or of record, by Borrower.
“Streamline Period” is on and after the Effective Date, provided no Event of
Default has occurred and is continuing, the period (a) commencing on the first
day of the month following the day that Borrower provides to Bank a written
report that Borrower has at all times during the immediately preceding calendar
month maintained an Liquidity, as determined by Bank in its reasonable
discretion, of at least Twenty Million Dollars ($20,000,00.00) (the “Threshold
Amount”); and (b) terminating on the earlier to occur of (i) the occurrence of
an Event of Default, or (ii) the first day thereafter in which Borrower fails to
maintain the Threshold Amount, as determined by Bank in its reasonable
discretion. Upon the termination of a Streamline Period, Borrower must maintain
the Threshold Amount each consecutive day for two (2) consecutive months as
determined by Bank in its sole discretion, prior to entering into a subsequent
Streamline Period. Borrower shall give Bank prior written notice of Borrower’s
election to enter into any such Streamline Period,


45



--------------------------------------------------------------------------------





and each such Streamline Period shall commence on the first day of the monthly
period following the date Bank determines, in its reasonable discretion, that
the Threshold Amount has been achieved.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
“SVB Liquidity” is (a) Borrower’s unrestricted and unencumbered (other than with
respect to the general security interest in favor of Bank granted herein) cash
and Cash Equivalents maintained in accounts with Bank, plus (b) the Availability
Amount.
“Swap Agreement” is defined in the definition of Contingent Obligation.
“Swiss Subsidiary” is Harmonic International AG, Borrower’s wholly-owned
Subsidiary formed under the laws of Switzerland.
“Tax” and “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Fee” is defined in Section 2.6(d).
“Threshold Amount” is defined in the definition of Streamline Period.
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s and its Subsidiaries’ consolidated
balance sheets, including all Indebtedness.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
“Unused Revolving Line Facility Fee” is defined in Section 2.6(e).
[Signature page follows.]




46



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.


BORROWER:
HARMONIC INC.
 
By:
 
 
Name:
Sanjay Kalra
 
Title:
Chief Financial Officer
 
 
 
 
BANK:
SILICON VALLEY BANK
 
By:
 
 
Name:
Kyle Larrabee
 
Title:
Vice President
 





Signature Page to Loan and Security Agreement

--------------------------------------------------------------------------------






EXHIBIT A - COLLATERAL DESCRIPTION


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (a) with respect
to equity interests in Foreign Subsidiaries, more than sixty-five percent
(65.0%) of the presently issued and outstanding and hereafter arising issued and
outstanding shares of capital stock (or equivalent) of any Foreign Subsidiary
owned by Borrower which shares entitle the holder thereof to vote for directors
or any other matter, (b) any rights held under a license that are not assignable
by their terms without the consent of the licensor thereof (but only to the
extent such restriction on assignment is enforceable under applicable law), (c)
any interest of Borrower as a lessee or sublessee under a real property lease or
an Equipment lease if Borrower is prohibited by the terms of such lease from
granting a security interest in such lease or under which such an assignment or
Lien would cause a default to occur under such lease (but only to the extent
that such prohibition is enforceable under all applicable laws including,
without limitation, the Code); provided, however, that upon termination of such
prohibition, such interest shall immediately become Collateral without any
action by Borrower or Bank, (d) Equipment that is subject to a Lien that is
otherwise permitted pursuant to subsection (c) of the definition of “Permitted
Liens” if the holder of such Lien has expressly prohibited in writing Borrower
from granting Liens on such property in favor of third parties; provided that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the term “Collateral” shall include, and Borrower shall be deemed to
have granted a security interest in, all of its rights, title and interests in
and to such property as if such provision had never been in effect, or (e)
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Bank’s security interest in such Accounts and such other property of Borrower
that are proceeds of the Intellectual Property.


.    









--------------------------------------------------------------------------------






EXHIBIT B
COMPLIANCE CERTIFICATE


TO:        SILICON VALLEY BANK                    Date:                 
FROM:     HARMONIC INC.


The undersigned authorized officer of HARMONIC INC. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true and correct in all material respects as of such
date, (4) Borrower, and each of its Subsidiaries, has timely filed all required
tax returns and reports, and Borrower has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
except as otherwise permitted pursuant to the terms of Section 5.9 of the
Agreement, and (5) no Liens have been levied or claims made against Borrower or
any of its Subsidiaries, if any, relating to unpaid employee payroll or benefits
of which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that the financial statements delivered or deemed
delivered in connection with this certificate are prepared in accordance with
GAAP consistently applied from one period to the next except as explained in an
accompanying letter or footnotes (and except with respect to unaudited
financials for the absence of footnotes and subject to year-end adjustments).
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Quarterly financial statements
Quarterly within 45 days
Yes No
Compliance Certificate
(i) quarterly within 45 days when did not borrow for any month in such quarter
(ii) monthly within 30 days when borrowing
Yes No
Annual financial statements (CPA Audited) or 10-K
FYE within 180 days
Yes No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes No
A/R & A/P Agings
(i) quarterly within 45 days when did not borrow for any month in such quarter
(ii) monthly within 30 days when borrowing
Yes No
Borrowing Base Reports
(i) quarterly within 45 days when not borrowing and (ii) monthly within 30 days
when borrowing
Yes No
Board-approved Projections
Earlier of 30 days after approval and 60 days after fiscal year end, and as
updated/amended
Yes No

    





--------------------------------------------------------------------------------





Financial Covenants
Required
Actual
Complies
 
 
 
 
Maintain as indicated:
 
 
 
Adjusted Quick Ratio (at all times) (tested monthly
or quarterly as set forth in Section 6.9(a))
> 1.10 : 1.0
______ : 1.0
Yes No N/A
Adjusted EBITDA (trailing six-month) (tested quarterly)
> $_________*
$_________
Yes No N/A
SVB Liquidity (tested monthly or quarterly as set forth in Section 6.9(c))
> $_________**
$_________
Yes No N/A



* As set forth in Section 6.9(b) of the Agreement
** As set forth in Section 6.9(c) of the Agreement


Streamline Period
Required
Actual
Eligible
 
 
 
 
Maintain:
 
 
 
Liquidity (at all times, tested monthly)
> $20,000,000
$___________
Yes No

    
Other Matters
Amount of cash of Borrower maintained in bank accounts located in the United
States


$______________



The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


-------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


HARMONIC INC.




By:                                                   
Name:                                              
Title:                                                


BANK USE ONLY


Received by:
   AUTHORIZED SIGNER
Date:


Verified:
  AUTHORIZED SIGNER
Date:


Compliance Status: Yes No












--------------------------------------------------------------------------------





Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.    Adjusted Quick Ratio (tested monthly or quarterly as set forth in Section
6.9(a))


Required:    > 1.10:1.00


Actual:


A.
Aggregate value of the unrestricted cash and Cash Equivalents of Borrower and
its Subsidiaries, determined according to GAAP


$                    
B.
Aggregate value of net billed accounts receivable of Borrower and its
Subsidiaries (excluding R&D Accounts Receivable), determined according to GAAP
$                    
C.
Quick Assets (sum of lines A and B)


$                    
D.
Aggregate value of Obligations to Bank (other than any Obligations related to
letters of credit issued by Bank that are cash secured on terms and in amounts
satisfactory to Bank in its sole discretion)


$                    
E.
Aggregate value of obligations and liabilities in connection with letters of
credit issued by other parties


$                    
F.
Aggregate value of liabilities of Borrower and its Subsidiaries (including all
Indebtedness)
that matures within one (1) year, excluding liabilities related to the financing
of R&D Accounts Receivable and foreign exchange hedging transactions

$                    
G.
Current Liabilities (the sum of lines D, E and F)


$                    
H.
Aggregate value of amounts received or invoiced by Borrower and/or its
Subsidiaries in advance of performance under contracts and not yet recognized as
revenue


$                    
I.
Line G minus line H


$                    
J.
Adjusted Quick Ratio (line C divided by line I)
                      



Is line J equal to or greater than 1.10:1:00?


    
 
 
 
 
 
 
 
 
 
No, not in compliance
 
 
Yes, in compliance
 
 
N/A
 
 
 
 
 
 
 
 




















--------------------------------------------------------------------------------















II.    Adjusted EBITDA (trailing six-month) (tested quarterly) (Section 6.9(b))


Required: $_________________*


*As set forth in Section 6.9(b) of the Agreement.


Actual:     $_________________


A.
Net Income
$
B.
To the extent included in the determination of Net Income
 
 
1.
Interest Expense
$
 
2.
Income Tax Expense
$
 
3.
Depreciation
$
 
4.
Amortization
$
 
5.
Non-cash stock-based compensation expense
$
 
6.
Restructuring costs and one-time costs in connection with Thomson Video Networks
acquisition in an aggregate amount not exceeding $3,500,000
$
 
7.
Non-cash charges
$
 
8.
Avid Technology, Inc. litigation expenses in an aggregate amount not exceeding
$3,000,000
$
 
9.
Non-cash losses with respect to warrant expense
$
 
10.
The sum of lines 1 through 9
$
C.
Non-cash gains with respect to warrant expense
$
D.
Adjusted EBITDA (line A plus line B.10 minus line C)
$



Is line D equal to or greater than the required amount set forth above?


 
 
 
 
 
 
No, not in compliance
 
 
Yes, in compliance
 
 
 
 
 




















--------------------------------------------------------------------------------

















III.    SVB Liquidity (at all times) (tested monthly or quarterly as set forth
in Section 6.9(c))


Required:


Through October 31, 2017
> $15,000,000.00
On and after November 1, 2017
> $10,000,000.00



Actual:    


A.
Unrestricted and unencumbered (other than with respect to the general security
interest in favor of Bank granted under the Loan Agreement) cash and Cash
Equivalents in accounts with Bank
$
B.
Availability Amount
$
C.
Line A plus line B
$



Is line C equal to or greater than the required amount set forth above?
 
 
 
 
 
 
No, not in compliance
 
 
Yes, in compliance
 
 
 
 
 


















--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTICE OF BORROWING
HARMONIC INC.
Date: ______________
To:    Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attention: IMX Production
Email: imxproduction@svb.com; KLarrabee@svb.com
RE:    Loan and Security Agreement dated as of ________ ___, 2017 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and between Harmonic Inc. (“Borrower”), and Silicon Valley Bank (the “Bank”)
Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4(a) of the Loan Agreement, of the borrowing of an Advance.
1.The Funding Date, which shall be a Business Day, of the requested borrowing is
_______________.
2.The aggregate amount of the requested Advance is $ _____________.
3.The requested Advance shall consist of $___________ of Prime Rate Advances and
$ ______ of LIBOR Advances.
4.The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be __________ months.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:
(a)    all representations and warranties of Borrower contained in the Loan
Agreement are true and correct in all material respects as of the date hereof;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed Advance;
(c)    the requested Advance will not cause the aggregate principal amount of
the outstanding Advances to exceed, as of the designated Funding Date, the
Availability Amount;
(d)    if all or any portion of the requested Advances consists of LIBOR
Advances, a Streamline Period is in effect.











--------------------------------------------------------------------------------





BORROWER
 
HARMONIC INC.
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 





For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 










--------------------------------------------------------------------------------






EXHIBIT D
FORM OF NOTICE OF CONVERSION/CONTINUATION
HARMONIC INC.
Date: ______________                       
To:
Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attention: IMX Production
Email: imxproduction@svb.com; KLarrabee@svb.com

RE:    Loan and Security Agreement dated as of ________ ___, 2017 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and between Harmonic Inc. (“Borrower”), and Silicon Valley Bank (the “Bank”)


Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:
1.    The date of the [conversion] [continuation] is
                                           , 20___.
2.    The aggregate amount of the proposed Advances to be [converted] is
$                          or [continued] is
$                                  .
3.    The Advances are to be [converted into] [continued as] [LIBOR] [Prime
Rate] Advances.
4.    The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be            months.
The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:
(a)    all representations and warranties of Borrower stated in the Loan
Agreement are true and correct in all material respects as of the date hereof;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation];
(c)    the requested [conversion] [continuation] will not cause the aggregate
principal amount of the outstanding Advances to exceed, as of the designated
Funding Date, (i) the lesser of (A) the Revolving Line or (B) the Borrowing Base
minus (ii) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve); and
(d)    if any Advance is to be converted into or continued as a LIBOR Advance, a
Streamline Period is in effect.





--------------------------------------------------------------------------------





BORROWER
 
HARMONIC INC.
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 





For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 






